Citation Nr: 0100157	
Decision Date: 01/04/01    Archive Date: 01/11/01	

DOCKET NO.  99-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $810.34.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from April 1975 to 
April 1978.  

This matter arises from a December 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Portland, Oregon, Regional Office 
(RO).  Therein, it was held that collection of the instant 
indebtedness would not violate the principles of equity and 
good conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran was awarded VA disability compensation 
benefits at the 10 percent rate for allergic rhinitis 
effective April 22, 1978.  

2.  The veteran was incarcerated for a felony on August 29, 
1985.  His disability compensation benefits were reduced by 
one-half, effective the 61st day of his confinement, and he 
was fully informed of the prohibition against the full 
payment of VA benefits to an incarcerated veteran following 
conviction for a felony by VA letter dated October 25, 1985.  

3.  As the result of a computer match between VA and the 
Bureau of Prisons in April 1998, VA learned that the veteran 
had been incarcerated again on November 27, 1996 for 
conviction of a felony; his disability compensation benefits 
were reduced by one-half, effective the 61st day of his 
incarceration.  An overpayment of $810.34 ensued.  

4.  The action by the veteran to continue to accept the full 
amount of VA disability compensation benefits during a period 
of incarceration, and his failure to timely report his 
incarceration to VA, constituted a lack of good faith on his 
part with subsequent financial loss to the Government.  


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits in the 
amount of $810.34 involved a lack of good faith by the 
appellant, and waiver of recovery of the overpayment is, 
therefore, precluded.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has not challenged either the amount or the 
validity of the overpayment at issue; instead, his 
contentions go to his relative degree of fault in its 
creation.  Moreover, the Board is satisfied that the 
indebtedness at issue was properly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  As such, those 
questions need not be examined further.  Also of note is that 
the COWC considered the facts in this case, and concluded 
that the appellant had not demonstrated fraud, willful 
misrepresentation, bad faith, or a lack of good faith in the 
creation of the instant overpayment.  Notwithstanding the 
foregoing, the Board must render an independent determination 
in this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(BVA must initially determine whether a waiver is 
precluded under 38 U.S.C.A. § 5302, and if not, the Board 
must address the elements under 38 C.F.R. § 1.965(a)).  Thus, 
the threshold question is whether the facts in this case 
demonstrate that the veteran was guilty of fraud, willful 
misrepresentation, bad faith, or a lack of good faith in 
causing the overpayment at issue in this appeal.  

The facts in this case are as follows.  The veteran 
originally was awarded disability compensation at the 
10 percent rate, effective April 22, 1978.  On August 28, 
1985, the veteran was incarcerated for a felony.  His 
disability compensation benefits were reduced by one-half 
effective the 61st day of that confinement, and he was 
notified of the reduction, as well as the reasons for the 
reduction, by VA letter dated October 25, 1985.  Following 
his release from prison on January 23, 1986, payment of the 
full amount of his disability compensation resumed.  

The veteran was incarcerated again on November 27, 1996, as 
the result of a felony conviction.  VA learned of his 
incarceration from a computer match with the Bureau of 
Prisons.  At no time following his incarceration on 
November 27, 1996, did the veteran make any attempt to notify 
VA of his incarceration.  It was not until he was contacted 
by VA in June 1998 that the veteran admitted his 
incarceration.  As a result, VA reduced the veteran's 
disability compensation benefits by one-half retroactively, 
effective January 26, 1997.  An overpayment of $810.34 
resulted.  

According to the law, there shall be no recovery of payments 
or overpayments of any benefits under any laws administered 
by the Secretary [of Veterans Affairs] when it is determined 
that recovery would be against equity and good conscience.  
38 U.S.C.A. § 5302(a).  The phrase equity and good conscience 
means arriving at a fair decision between the obligor and the 
Government.  38 C.F.R. § 1.965(a).  However, before the 
principles of equity and good conscience may be considered, 
it must be determined that there existed in connection with 
the creation of a given overpayment no indication of a lack 
of good faith on the part of the obligor in the creation of 
the overpayment.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(b)(3).  A lack of good faith, generally, is reflected 
by the absence of an honest intention to abstain from taking 
unfair advantage of the Government.  Id.  

As previously noted, the RO considered the facts in this 
case, and concluded that the veteran had not demonstrated a 
lack of good faith in the creation of the instant 
overpayment.  Similarly, the veteran contends that he "made a 
mistake" in not notifying VA of his November 27, 1996 
incarceration for a felony.  However, the Board notes that 
the VA had previously informed the veteran that the law 
prohibited full payment of VA benefits to veterans 
incarcerated for more than 60 days following conviction for a 
felony.  Moreover, an overpayment had previously been created 
in the veteran's account as the result of his felony 
conviction and subsequent incarceration on August 28, 1985.  
Thus, the veteran was fully aware of his responsibility to 
promptly notify VA of the incarceration that led to the 
overpayment now at issue.  In light of the veteran's 
knowledge regarding his responsibilities in this regard, as 
well as his failure to notify the VA, the Board must conclude 
that the veteran demonstrated a lack of good faith in the 
creation of the overpayment at issue.  In effect, his failure 
to notify VA of his incarceration for a felony on 
November 27, 1996, was an absence of an honest intention to 
abstain from taking unfair advantage of the Government.  See 
38 C.F.R. § 1.965(b)(3).  Accordingly, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefit sought.  

The Board's finding of a lack of good faith in this case 
precludes the granting of waiver of recovery of the 
overpayment of disability compensation benefits now at issue.  
38 C.F.R. § 1.965(b); see 38 U.S.C.A. § 5302.  Accordingly, 
the veteran's contentions with regard to the standard of 
equity and good conscience, such as undue economic hardship 
and unjust enrichment, are essentially moot in this case and 
will not be considered.  


ORDER

Waiver of recovery of an overpayment of disability 
compensation benefits in the amount of $810.34 is denied.  



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

